DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 27-30 been renumbered so that the last four claims have distinct consecutive numbers 27, 28, 29 and 30.
Correction is required.

Claim Rejections - 35 USC § 102
Note: Misnumbered claims 27-30 been renumbered so that the last four claims have distinct consecutive numbers 27, 28, 29 and 30.  See previous Claim Objections, above.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-24 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khandekar et al. (US 20080178065 A1, hereafter referred to as Khandekar).

Rejection of claims 1, 14, 27 and 30:
Khandekar teaches obtaining a set of information bits (Figures 9-11 and paragraph [0098] on page 7 of Khandekar clearly suggests obtaining a set of information bits);
generating lifted low-density parity check LDPC code (Figures 9-11 and paragraphs [0060]-[0061] on page 4 of Khandeka clearly suggests generating lifted low-density parity check LDPC code), the generating including:
determining a lifting size value from a tower of lifting size values of, the tower lifting size values comprising a product of a plurality of powers of an integer and a plurality of lifting size values (Figures 9-14 and paragraph [0094] on page 7 of Khandeka teaches Steps 912 and 1212 determining a lifting size value/lift size from a tower of lifting size values of, the tower lifting size values {4, 8, 16, 32, 64, 128, 256, 512} comprising a product of a plurality of powers 2n of an integer 2 and a plurality of lifting size values n=2, 3, 4, 5, 6, 7, 8, 9);
determining a set of cyclic lifting values (Figures 9-14 and paragraph [0094] on page 7 of Khandeka teaches Steps 912 and 1212 determining a set of cyclic lifting/shift values); and
applying the set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix PCM, the number of copies corresponding to lifting size value (Figures 3-4 and 9-14; and, paragraphs [0036]-[0037] and  [0093] and [0099] on respective pages 2 and 6-7 of Khandeka teaches applying the set of cyclic lifting/shift values to interconnect edges in a number L of copies of the base parity check matrix PCM, the number of copies corresponding to lifting size value); and, transmitting the one or more codewords in accordance with a radio technology across a wireless channel (Figures 2 and 9-14; and, paragraph [0030] on page 2 of Khandeka clearly suggests transmitting the one or more codewords in accordance with a radio technology across a wireless channel).
As per claims 14 and 30:
Figure 2 and Step 1316 in Figure 13 of Khandekar clearly suggests a receiver with a decoder for receiving a codeword and decoding the codeword.
As per claim 27:
Figure 2 and Step 1316 in Figure 13 of Khandekar clearly suggests a transmitter with an encoder for generating a codeword and transmitting the codeword.

Rejection of claims 2-3, 15-16 and 28-29:
Figures 9-14; and, paragraphs [0010], [0063] and [0094] on respective pages 1, 4 and 7 of Khandeka teaches Steps 912 and 1212 wherein the plurality of lifting size values {4, 8, 16, 32, 64, 128, 256, 512} comprises lifting size values within a defined range m=2 (that is 2 times a previous lifting size value or to divide a subsequent lifting size value) of each other.  Note: paragraph [0010] on page 1 of Khandekar clearly suggests clearly suggests other lifting size values based on other multiplying factors m.

Rejection of claims 4 and 17:
Paragraphs [0010], [0051]-[0053] on pages 1 and 3; and, Figure 15 of Khandekar clearly suggests wherein the tower of lifting size values comprise a plurality of families/designs of lifting size values {4, 8, 16, 32, 64, 128, 256, 512}. 

Rejection of claims 5-6 and 18-19:
Paragraphs [0010], [0051]-[0053] and [0104] on pages 1, 3 and 8; and, Figure 15 of Khandekar clearly suggests wherein each family lifting sizes can rises a set of lifting size values consisting of products one power 2n of the plurality of powers multiplied by each of the plurality of lifting size. 

Rejection of claims 7-8 and 20-21:
Paragraphs [0010], [0051]-[0053] on pages 1 and 3; and, Figure 15 of Khandekar clearly suggests wherein the tower of lifting size values comprise a plurality of families/designs of lifting size values {4, 8, 16, 32, 64, 128, 256, 512}.  Since each of the lifting size values can be determined from any other by multiplying by a power of 2 in the previous example, for example, only knowledge of the current position and the start or finish is necessary to calculate any lifting value; hence, it is obvious to only store the largest or the smallest.

Rejection of claims 9 and 22:  
Paragraph [0096] on page 7; and, Steps 1112-1120 Figure 11 of Khandekar clearly suggests obtaining another 2nd set of information bits associated with different packet sizes, which clearly suggests repeating the same previous steps as in claims 1 and 14 for a packet of a different size by choosing a 2nd different lifting size value.

Rejection of claims 10 and 23:  
Paragraphs [0061]-[0063] on page 4 of Khandekar clearly suggests a modulo operation for calculating cyclic lifting values g’ using lifting size okay as a divisor and cyclic lifting value g as a dividend.

Rejection of claims 11 and 24:  
Figure 11 of Khandekar clearly suggests wherein the 2nd lifting size value is based on a target range of black length/packet size of a codeword.

Allowable Subject Matter
Claims 12-13 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter: since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims, the previous rejections, above, clearly identifies the differences between the prior art of record and that which is considered novel/and/or nonobvious in claims 12-13 and 25-26 in view of respective claims from which they depend and any intervening claims.  Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 12-13 and 25-26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. US 8578249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Limitations of current claim 1
corresponding limitations of claims 1, 4 and 5 in US 8578249 B2
Obtaining a set of information bits
The limitation starting “encode or decode the packet…” clearly suggests obtaining a set of information bits for encoding
Determining a lifting size value from a tower of lifting size values, the tower of lifting size values comprising a product of a plurality of powers of an integer and a plurality of lifting values
Selected lifting value from a set/tower of lifting values based on a packet size of a packet to be encoded or decoded; Note: the next limitation recites: where in the set of lifting values is limited to lifting values that are each a different power two
Determining a set of cyclic lifting values
Claim 5 recites: generate the lifted parity check matrix based further on cyclic shift values for the nonzero element of the base parity check matrix
Apply the set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix, the number of copies corresponding to lifting size
Claim 5 recites: generate the lifted parity check matrix based further on cyclic shift values for the nonzero element of the base parity check matrix; Note: the 0 or 1 values in a lifted parity check matrix inherently identify interconnect edges for the number of copies generated corresponding to lifting size.
Encoder set of information bits based on the lifted LDPC code to produce one or more codewords
Claim 4 recites: encode or decode the packet based on the lifted parity check matrix
Transmitting the one or more codewords in accordance with a radio talk technology across a wireless channel
See Figure 2; note: the publication date of this patent is a valid 102(a)(1) priority date since it exceeds one year prior to the effective filing date of the current application



Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-55 of U.S. Patent No. US 8433984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Limitations of current claim 1
corresponding limitations of claims 18-23 in US 8433984 B2
Obtaining a set of information bits
The limitation starting “encoding or decoding packets of variable sizes…” clearly suggests obtaining a set of information bits for encoding
Determining a lifting size value from a tower of lifting size values, the tower of lifting size values comprising a product of a plurality of powers of an integer and a plurality of lifting values
Encode or decode packets of variable sizes based on a set of the base parity check matrices in a set of lifting values for each lifting value of the set of lifting values is a different power of 2
Determining a set of cyclic lifting values
Claim 22 recites: generate a lifted parity check matrix based on cyclic shift values for nonzero elements of the selected base parity matrix and based on the selected lifting value
Apply the set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix, the number of copies corresponding to lifting size
Claim 22 recites: generate a lifted parity check matrix based on cyclic shift values for nonzero elements of the selected base parity matrix and based on the selected lifting value; Note: the 0 or 1 values in a lifted parity check matrix inherently identify interconnect edges for the number of copies generated corresponding to lifting size.
Encoder set of information bits based on the lifted LDPC code to produce one or more codewords
Claim 18 recites: encode or decode the packets of variable size based on the lifted parity check matrix
Transmitting the one or more codewords in accordance with a radio talk technology across a wireless channel
See Figure 2; note: the publication date of this patent is a valid 102(a)(1) priority date since it exceeds one year prior to the effective filing date of the current application



Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 11239860 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Limitations of current claim 1
corresponding limitations of claims 1, 3 and 5-7 in US 11239860 B2
Obtaining a set of information bits
The limitation starting “encoding a set of information bits…” clearly suggests obtaining a set of information bits for encoding
Determining a lifting size value from a tower of lifting size values, the tower of lifting size values comprising a product of a plurality of powers of an integer and a plurality of lifting values
Encode or decode packets of variable sizes based on a set of the base parity check matrices in a set of lifting values for each lifting value of the set of lifting values is a different pair of 2
Determining a set of cyclic lifting values
Claim 3 recites: the set of lifting size values is from a plurality of sets of lifting size values, each set of lifting size values including lifting size values corresponding to a plurality of powers of a 1st integer multiplied by a 2nd integer when the 2nd integer is different for the different sets
Apply the set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix, the number of copies corresponding to lifting size
Claim 1 recites: determining a lifted PCM for generating a lifted low-density parity check code by applying the 2nd set of lifting values to interconnect edges in copies of the base graph; 
Encoder set of information bits based on the lifted LDPC code to produce one or more codewords
Claim 1 recites: encoding a set of information bits using the lifted LDPC code, to produce a set of encoding information bits and transmitting the set of encoded information bits
Transmitting the one or more codewords in accordance with a radio talk technology across a wireless channel
Claim 1 recites: encoding a set of information bits using the lifted LDPC code, to produce a set of encoding information bits and transmitting the set of encoded information bits



Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 10469104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Limitations of current claim 1
corresponding limitations of claims 1, 3 and 5-7 in US 10469104 B2
Obtaining a set of information bits
The limitation starting “encoding a set of information bits…” clearly suggests obtaining a set of information bits for encoding
Determining a lifting size value from a tower of lifting size values, the tower of lifting size values comprising a product of a plurality of powers of an integer and a plurality of lifting values
Determining a tower of lifting size values including a set of a plurality of powers of an integer multiplied by a set of a plurality of lifting size values, the tower lifting size values comprising a plurality of families of lifting size values; determining a 1st lifting size value from a 1st family of the plurality of families of lifting size values
Determining a set of cyclic lifting values
Determining a 1st lifting size value from a 1st family of the plurality of families of the lifting size values and a 1st set of cyclic lifting values
Apply the set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix, the number of copies corresponding to lifting size
Determining the 1st LDPC code by applying the 1st set of cyclic lifting values to interconnect edges in a number of copies of the base parity check matrix having the 1st number of columns corresponding to base variable nodes in a base graph and a 2nd number of rows corresponding to base check nodes in the base graph to obtain a 1st lifted PCM corresponding to the 1st lifted LDPC code, the number of copies corresponding to the 1st lifting size value; 
Encoder set of information bits based on the lifted LDPC code to produce one or more codewords
Encoding a set of information bits based on at least 1 of the 1st lifted LDPC code or the 2nd lifted LDPC code to produce one or more codewords
Transmitting the one or more codewords in accordance with a radio talk technology across a wireless channel
Transmitting the one or more codewords in accordance with a radio technology across a wireless channel



Cited Prior Arts
US 20110066916 A1 is directed to a method and apparatus for error correction encoding using a low density parity check LDPC family of codes; and, is a good teaching and or 103 reference.
US 20110047433 A1 is directed to a method and apparatus for error correction using a low density parity check algorithm for determining a low-density parity check matrix based on code length and code rate; and, is a good teaching reference.
US 20100257425 A1 is directed to a method and apparatus for error correction encoding using a low-density parity check LDPC family of codes that are generated from a base matrix structure based on targeted lifting sizes and exciting constraints on girth, local girth and local minimum ACE; and, is a good teaching reference.
US 20090204868 A1 is directed to a method and apparatus for error correction using a low-density parity check code by determining lifting elements for a base parity check matrix based on information size and code length; and, is a good teaching reference.
US 20080178065 A1 is directed to an apparatus and method for generating an LDPC error correction code; and, was used in a 10d rejection, above.
US 20120166914 A1 is from the same family as US 20080178065 A1 with the same specification as US 20080178065 A1, which was used in a 102 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112